DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/15/2020, 05/13/2021, 08/09/2021, 08/20/2021, 12/02/2021 and 05/06/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 1, providing a mask layer atop a substrate, the mask layer including a first opening over a first processing area and a second opening over a second processing area; etching the substrate to recess the first and second processing areas; forming a grating material over the substrate; and etching the grating material in the first and second processing areas to form a plurality of structures oriented at a non-zero angle with respect to a vertical extending from a top surface of the substrate.
Claims 2-10 are allowed, because they depend from the allowed claim 1.  
Independent claim 11 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 11, providing a mask layer atop a substrate, the mask layer including a first opening defining a first processing area and a second opening defining a second processing area; etching the substrate to recess the first and second processing areas; forming an optical grating material over the substrate; and forming a plurality of structures by etching a plurality of trenches into the optical grating material in the first and second processing areas, wherein the plurality of structures is oriented at a non-zero angle with respect to a vertical extending from a top surface of the substrate.
Claims 12-19 are allowed, because they depend from the allowed claim 11.  
Independent claim 20 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 20, providing an ion beam source within a chamber, wherein the chamber is operable to deliver an ion beam to a substrate, and wherein the substrate includes a first processing area separated from a second processing area by a mask element; etching the substrate to recess the first and second processing areas, wherein the first and second processing areas are recessed to different depths relative to a top surface of the substrate; forming an optical grating material over the substrate; and forming a plurality of structures by etching a plurality of trenches into the optical grating material in the first and second processing areas, wherein the plurality of structures is oriented at a non-zero angle with respect to a vertical extending from the top surface of the substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Mohanty (PG Pub 2019/0129180) teaches techniques for fabricating a slanted structure
	b. Melli et al. (PG Pub 2018/0095201) teaches fabricating method of non-uniform structures, involves etching substrate with patterned resist layer.
	c. Levola et al. (PG Pub 2016/0033784) teaches an optical component.
	d. Srinivasan et al. (PG Pub 2015/0311073) teaches techniques for forming angled structures for reduced defects in heteroepitaxy of semiconductor films.
	e. Labonte et al. (PG Pub 2020/0363719) teaches methods of forming variable-depth device structures.
f. Evans et la. (PG Pub 2020/0018981) teaches a system and method for optimally forming gratings of diffracted optical elements. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895



/KYOUNG LEE/Primary Examiner, Art Unit 2895